DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "said metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Alternatively, while antecedent basis may be argued to be in recitations in claim 1 of "a first metal layer" and "an additional metal layer," it is not clear from claim 2 whether all metal of the both layers comprises aluminum or only one of the two.  Suggested is: --wherein said metal layers comprise aluminum--, or the like.
Claim 4 recites the limitation "said metal layer" in line 1.  As noted above two separate and distinct metal layers are recited.  Thus, it is unclear which is intended.
Claim 16 recites the limitation "said energy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Similarly to the suggestion above, suggested is: --wherein energy mitigated by the at least one energy mitigating wall is a mechanical energy--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,124,630.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to variations the patented claims that would have been obvious to one of ordinary skill in the art at the time of invention.
Re: claim 1, patent claim 8 recites "An article comprising a first layer comprising an inverse-freezing material, and an additional layer of a material selected from: metal…and wherein said article is configured for mitigation of energy."  The differences between instant claim 1 and patent claim 8 are: the article having at least one energy mitigating wall and an additional metal layer.
With respect to the wall, whether the claims recite such, a wall would be an obvious article comprised of a first metal layer and an inverse-freezing layer, particularly for the recited configuration for mitigation of energy.  That is, any article intended to mitigate energy would include some form of barrier between the energy to be mitigated and whatever that article was intended to protect against such energy.  Whether such a barrier is particularly recited as a "wall" is immaterial because the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, a first layer of inverse-freezing material and an additional layer of metal meet the first metal layer and the interior layer of instant claim 1.
With respect to an additional metal layer, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 [0008].
Re: claim 2, patent claim 9 requires aluminum.  Whether this suffices, it must be noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Here, the recitation of a "metal" layer leaves the choice of which particular metal is best suited for the article to one of ordinary skill in the art.  Given that aluminum is lighter than some other also-well-known metals, such would be an obvious choice where concern for weight was at issue.
Re: claim 3, patent claim 11 recites "wherein said layer has a thickness of at least 0.1 micrometer," 44:11-12.  Because the claim does not distinguish between the two layers, such is applicable to either or both.  Because "μm" is the standard abbreviation for micrometer, this limitation is met.
Re: claim 4, see claim 3 above.  That is, if either layer or both can have "a thickness of at least 0.1 micrometer," such can have any desired thickness greater than 0.1 micrometer as well, without departing from the spirit and scope of the claimed invention.  As noted above, choosing 
Re: claim 5, akin to claim 1 above, a bullet-proof vest or armored vehicle cladding can broadly yet reasonably be construed as "in a form of a packaging article or container."  Thus, this limitation is met.
Re: claim 6, patent claim 16 appears to be otherwise identical and, thus, would be obvious to one of ordinary skill in the art to substitute for or use as the inverse-freezing material of patent claim 8.  That is, all the limitations are recited in the patented claims and combining certain elements of or substituting certain elements for any of those recited would have been obvious at the time of invention.  Rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and, When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  See MPEP § 2141.
Re: claims 7-9, see patent claims 2, 13, and 19, in view of the rationales provided at claim 6, above.
Re: claims 10-11, see patent claims 3, 15, and 18, in view of the rationales provided at claim 6, above.
Re: claim 12, see patent claims 6, 9, and 19, in view of the rationales provided at claim 6, above.
Re: claim 13, see patent claim 9.
Re: claim 14, see patent claim 7, in view of the rationales provided at claim 6, above.
Re: claim 15, see patent claim 10.
Re: claim 16, see patent claim 12.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Feb-22